By the Court.
He cannot be a witness. The jury found a verdict for the plaintiff, and £60 8s. 5d. damages.
The defendant moved in arrest of judgment- — That Jonathan Wright one of the jurors who tried said cause had a similar demand upon the defendant with the plaintiff, for two horses sold on said Bishop about the same time, on credit, which went in the same drove, and were shipped in the same vessel, and was waiting to see the event of this suit, of which the defendant was wholly ignorant, when said jury were impaneled. Demurrer.
Judgment — Motion in arrest sufficient, and a repleader ordered.